PER CURIAM.
The petition for a writ of mandamus, or in the alternative for a writ of prohibition directed to Judge Mayhall must be denied. The petition for the writ of mandamus must be denied since mandamus is not available as a substitute for appeal. Denson v. First National Bank of Birmingham, 276 Ala. 146, 159 So.2d 849.
The petition for writ of prohibition must be denied because it has not been shown to this court that Judge Mayhall lacked jurisdiction to grant the temporary restraining order. “* * * errors or irregularities in court procedure cannot be corrected by a writ of prohibition.” Ex parte Connor, 240 Ala. 327, 198 So. 850. Petitioners still have the remedy of appeal, if seasonably sought and perfected.
Denial of these writs obviously does not express any view of this court as to whether the motion picture “The Fox” does or does not violate obscenity ordinances of the City of Mobile.
Writs denied.
LIVINGSTON, C. J., and COLEMAN, HARWOOD and BLOODWORTH, JJ.